Exhibit 10.20

EXECUTION COPY

JPMORGAN CHASE BANK, N.A.

J.P. MORGAN SECURITIES LLC

383 Madison Avenue

New York, NY 10179

CONFIDENTIAL

January 11, 2012

Raymond James Financial, Inc.

880 Carillon Parkway

St. Petersburg, FL 33716

Attention:     Jeffrey P. Julien, Executive Vice President - Finance

                      and Chief Financial Officer

Project Alpha

US$900,000,000 Bridge Loan Facility

Commitment Letter

Ladies and Gentlemen:

Raymond James Financial, Inc., a Florida corporation (the “Company” or “you”),
has advised JPMorgan Chase Bank, N.A. (“JPMCB”) and J.P. Morgan Securities LLC
(“JPMorgan” and, together with JPMCB, “we” or “us”) that it intends to acquire
(the “Acquisition”) all the issued and outstanding equity interests of each of
the companies previously identified to us as “Alpha” and “Alpha Holding”
(collectively, the “Acquired Companies”) and to consummate the other
Transactions (such term and each other capitalized term used but not defined
herein having the meaning assigned to it in the Summary of Terms and Conditions
attached as Exhibit A hereto (the “Term Sheet”)). In that connection, the
Company has requested that JPMorgan agree to structure and arrange a senior
unsecured bridge loan facility in the principal amount of US$900,000,000 (as
such amount may be reduced as provided under “Optional Commitment Reductions”
and “Mandatory Commitment Reduction and Prepayment” sections of the Term Sheet)
(the “Facility”) to finance, in part, the Acquisition and the Transaction Costs
and that JPMCB commit to provide the entire amount of the Facility.

JPMCB is pleased to advise you of its commitment to provide the entire principal
amount of the Facility, upon the terms and subject to the conditions set forth
or referred to in this Commitment Letter and the Term Sheet.

It is agreed that JPMorgan will act as the sole lead arranger and sole
bookrunner, and that JPMCB will act as the exclusive administrative agent, for
the Facility, and each of them will, in such capacities, perform the duties and
exercise the authority customarily performed and exercised by it in such roles.
It is agreed that (a) no additional agents, co-agents, arrangers, co-arrangers,
bookrunners, managers or co-managers will be appointed, and no other titles will
be awarded, by you in connection with the Facility and (b) no compensation
(other than compensation expressly contemplated by the Term Sheet or the Fee
Letter referred to below) will be paid in connection with the Facility, in each
case unless you and we shall so agree.



--------------------------------------------------------------------------------

 

2

 

JPMCB reserves the right, prior to or after the execution of definitive
documentation (the “Credit Documentation”) for the Facility (but not before the
public announcement by you of the Acquisition), to syndicate all or a portion of
its commitment hereunder to one or more financial institutions (which shall be
identified by JPMorgan in consultation with you) that will become parties to the
Credit Documentation pursuant to a syndication to be managed by JPMorgan (the
financial institutions becoming parties to the Credit Documentation being
collectively referred to as the “Lenders”). It is currently anticipated that the
Facility will be syndicated to a group of commercial banks identified by
JPMorgan in consultation with you. You agree actively to assist JPMorgan in
completing an orderly and successful syndication of the Facility reasonably
satisfactory to us. In that regard, you agree promptly to prepare and provide to
JPMorgan such information with respect to the Company and its subsidiaries, and
to use commercially reasonable efforts (consistent with the terms of the
Acquisition Agreement) to cause the Acquired Companies promptly to prepare and
provide to JPMorgan such information with respect to the Acquired Companies and
their respective subsidiaries, in each case including financial information, as
JPMorgan may reasonably request in connection with the arrangement and
syndication of the Facility. Your assistance shall also include (a) your using
commercially reasonable efforts to ensure that the syndication efforts benefit
materially from your existing lending and investment banking relationships and
the existing lending and investment banking relationships of the Acquired
Companies, (b) direct contact between senior management, representatives and
advisors of the Company, on the one hand, and the proposed Lenders and rating
agencies identified by JPMorgan, on the other hand (and your using commercially
reasonable efforts (consistent with the terms of the Acquisition Agreement) to
arrange such contact between appropriate senior management of the Acquired
Companies and the proposed Lenders and such rating agencies), (c) your
assistance, and your using commercially reasonable efforts (consistent with the
terms of the Acquisition Agreement) to cause the Acquired Companies to assist,
in the preparation of a Confidential Information Memorandum and other marketing
materials to be used in connection with the syndication of the Facility
(collectively, “Information Materials”), in each case in form and substance
customary for transactions of this type and otherwise reasonably satisfactory to
JPMorgan, including, without limitation, estimates, forecasts, projections and
other forward-looking financial information regarding the future consolidated
performance of the Company and its subsidiaries (including the Acquired
Companies and their respective subsidiaries) (collectively, the “Projections”),
and (d) the hosting, with JPMorgan, of one or more meetings or conference calls
with prospective Lenders at times to be mutually agreed. In addition, to
facilitate an orderly and successful syndication of the Facility, you agree
that, until the earlier of the completion of a successful syndication of the
Facility (as described in the Fee Letter) and 90 days following the Funding
Date, you and your subsidiaries will not, and you will use commercially
reasonable efforts (consistent with the terms of the Acquisition Agreement) to
cause the Acquired Companies and their respective subsidiaries not to, issue,
sell, offer, place or arrange, or engage in any discussions with respect to any
of the foregoing, any debt securities or commercial bank or other credit
facilities of the Company, the Acquired Companies or their respective
subsidiaries, other than (i) the Facility, (ii) the Permanent Financing,
(iii) indebtedness of the Acquired Companies and their respective subsidiaries
permitted to be incurred pursuant to the terms of the Acquisition Agreement (as
in effect on the date hereof, without giving effect to any consents granted
thereunder), (iv) indebtedness of the Company incurred in the ordinary course of
business consistent with past practice under the Existing Company Debt
Facilities and (v) Permitted Subsidiary Financings, without the prior written
consent of the Lead Arrangers. You agree to afford JPMorgan a period of at least
60 consecutive days from the launch of the General Syndication (it being
acknowledged and agreed that JPMorgan intends to launch the General Syndication
promptly upon completion of the Information Materials) and immediately prior to
the



--------------------------------------------------------------------------------

 

3

 

Closing Date to syndicate the Facility. Without limiting your obligations to
assist with the syndication efforts as set forth herein, JPMCB agrees that the
completion of a successful syndication is not a condition to the initial funding
under the Facility.

You agree, at the request of JPMorgan, to assist, and to use commercially
reasonable efforts (consistent with the terms of the Acquisition Agreement) to
cause the Acquired Companies to assist, in the preparation of an additional
version of the Information Materials to be used by prospective Lenders’
public-side employees and representatives who do not wish to receive material
non-public information (within the meaning of the United States Federal
securities laws) with respect to the Company, the Acquired Companies, their
respective subsidiaries and any securities of any of the foregoing (“MNPI”) and
who may be engaged in investment and other market related activities with
respect to the Company, the Acquired Companies, their respective subsidiaries or
any securities of any of the foregoing. It is understood that, in connection
with your assistance described above, at the request of JPMorgan you will
provide, and will cause all other applicable persons to provide, authorization
letters to JPMorgan authorizing the distribution of the Information Materials to
prospective Lenders and, in the case of any distribution of any Information
Materials, to “public-siders”, containing a representation that such Information
Materials do not contain MNPI. You agree that the following documents may be
distributed to both “private-siders” and “public-siders” unless you advise
JPMorgan in writing within a reasonable time prior to their intended
distribution that such materials should only be distributed to “private-siders”:
(i) the Term Sheet, (ii) administrative materials prepared by JPMorgan for
prospective Lenders (such as lender meeting invitations, lender allocations and
funding and closing memoranda) and (iii) notifications of changes in the terms
of the Facility. If you advise us that any of the foregoing should be
distributed only to “private-siders”, then “public-siders” will not receive such
materials without further discussions with you. You hereby authorize us to
distribute drafts of the Credit Documentation to “private-siders” and
“public-siders”.

You hereby represent and covenant that (a) all written information and all
formally presented information (such as information presented as part of any due
diligence call or official lender meeting), other than the Projections and
information of a general economic or industry nature, that has been or will be
made available to JPMorgan or JPMCB or to any of the Lenders by or on behalf of
you (the “Information”) is or, when furnished, will be, in each case when taken
as a whole and in light of the circumstances when furnished, correct in all
material respects at the time furnished and does not or will not at the time
furnished contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein, taken
as a whole, not materially misleading in light of the circumstances under which
such statements are made and (b) the Projections that have been or will be made
available to JPMorgan or JPMCB or to any of the Lenders by or on behalf of you
in connection with the transactions contemplated hereby have been or, when made
available, will be prepared in good faith based upon accounting principles
consistent in all material respects with U.S. GAAP and Regulation S-X under the
Securities Act of 1933 (except as otherwise expressly disclosed in the
Projections) and upon assumptions believed by you to be reasonable at the time
made and at the time the Projections are so made available (it being understood
that projections by their nature are inherently uncertain and no assurances are
being given that the results reflected in the Projections will be achieved);
provided that, with respect to any Information or Projections prepared by or
relating to the Acquired Companies or their respective subsidiaries, the
foregoing representations are made only to your knowledge. You agree that if at
any time until the Closing Date the representations in the immediately preceding
sentence would not be true in any material respect if the Information and
Projections were being furnished (and, in the case of



--------------------------------------------------------------------------------

 

4

 

Projections, the applicable assumptions were being made), and such
representations were being made, at such time, then you will promptly supplement
the Information and the Projections so that such representations or warranties
would be true in all material respects under those circumstances, and as
additional quarterly information in respect of the Company, the Acquired
Companies and their respective subsidiaries becomes available, you will promptly
update the Information and Projections therefor. You understand that in
connection with the syndication of the Facility we will use and rely on the
Information without independent verification thereof.

JPMorgan will, in consultation with you, manage all aspects of the syndication
of the Facility, including decisions as to the selection of institutions to be
approached and when they will be approached, when their commitments will be
accepted, which institutions will participate, the allocations of the
commitments among the Lenders, the allocation of any title or role to any Lender
and the amount and distribution of fees among the Lenders. It is agreed that
JPMCB and, upon it becoming a party hereto, each Additional Initial Lender (as
defined below) may assign portions of its commitment hereunder to one or more
financial institutions that will assume such portion of its commitment, and that
upon the effectiveness of any such assignment and assumption JPMCB and each
Additional Initial Lender will be released from the portion of its commitment so
assigned and assumed (such assignments to be allocated, as among JPMCB and the
Additional Initial Lenders, in the manner determined by JPMorgan). It is further
agreed that such assignments may be made as part of the general syndication of
the Facility (the “General Syndication”, and any financial institution to which
an assignment is made as part of the General Syndication being referred to as a
“General Syndication Lender”) or as part of the solicitation of commitments to
the Facility prior to the launch of the General Syndication (the “Initial
Syndication”, and any financial institution to which such an assignment is made
as part of the Initial Syndication being referred to as an “Additional Initial
Lender”). In connection with any assignments to Additional Initial Lenders as
part of the Initial Syndication, you agree, at the request of JPMorgan, to enter
into appropriate documentation (including, if requested by JPMorgan, an
amendment and restatement of this Commitment Letter, or one or more joinder
agreements, pursuant to which such Additional Initial Lenders will become
parties to this Commitment Letter and extend commitments in respect of the
Facility directly to you) containing such provisions as shall be determined by
JPMorgan relating to the allocation of titles and roles, rights and
responsibilities in connection with the syndication of the Facility, the
allocation of any reductions in the amount of the Facility and, to the extent
determined by JPMorgan, rights of the Additional Initial Lenders to participate
in determinations to be made by JPMorgan under this Commitment Letter and the
Fee Letter (but which will not, except as agreed by you, add any new conditions
to the availability of the Facility or change the terms of the Facility or
increase the aggregate compensation payable by you in connection therewith as
set forth in this Commitment Letter and in the Fee Letter). You also agree that,
in connection with the General Syndication, you will, at the request of JPMorgan
and upon delivery by JPMorgan to you of a draft credit agreement for the
Facility prepared by our counsel, negotiate the definitive version of such
credit agreement and the other definitive documentation for the Facility (in
each case based upon, and substantially consistent with, this Commitment Letter,
the Term Sheet and the Fee Letter) promptly and in good faith and execute and
deliver the definitive credit agreement for the Facility and other definitive
documentation for the Facility (and such related documents as shall be required
in connection with the execution thereof) at the earliest reasonably practicable
date following delivery to you of such draft credit agreement. You acknowledge
and agree that the amount of the Facility will be reduced as provided under
“Optional Commitment Reductions” and “Mandatory Commitment Reduction and
Prepayment” sections of the Term Sheet upon the occurrence of any of the events
described therein at any time after the date hereof, and that any



--------------------------------------------------------------------------------

 

5

 

such reduction will be allocated among the commitments of JPMCB and the
Additional Initial Lenders in respect of the Facility in the manner determined
by JPMorgan.

As consideration for JPMCB’s commitment hereunder and our agreements to perform
the services described herein, you agree to pay to us the fees as set forth in
the fee letter dated the date hereof and delivered herewith (the “Fee Letter”).

The commitment of JPMCB and the agreements of JPMCB and JPMorgan hereunder are
subject to (a) except as disclosed in Schedule 4.14 to the Disclosure Schedule
of the Seller dated the date hereof and heretofore delivered to us or in any
reports publicly filed with the Securities and Exchange Commission by the Seller
or any of its Subsidiaries (as defined in the Acquisition Agreement as in effect
on the date hereof) pursuant to the Securities Exchange Act of 1934 on or after
January 1, 2009 but prior to the date hereof, since November 30, 2011, the
Acquired Companies and the Transferred Subsidiaries (as defined in the
Acquisition Agreement as in effect on the date hereof), taken as a whole, shall
not have suffered any adverse change to their respective businesses, assets,
operations or financial position, except such changes which would not, and would
not reasonably be expected to, individually or in the aggregate, have a Company
Material Adverse Effect, (b) the negotiation, execution and delivery of
definitive documentation for the Facility consistent with this Commitment
Letter, the Term Sheet and the Fee Letter, prepared by our counsel and
reasonably satisfactory to us and you, (c) your performance of your obligations
set forth in this Commitment Letter and in the Fee Letter and (d) the other
conditions set forth or referred to herein and in the Term Sheet (including
Annex II thereto).

For purposes of the foregoing, “Company Material Adverse Effect” means, as of
any particular date, any circumstance, change or effect that, individually or
when considered in aggregate with any other circumstance or change, (a) is
materially adverse to the operations, condition (financial or otherwise), assets
or results of operation of the business of the Acquired Companies and the
Transferred Subsidiaries (as defined in the Acquisition Agreement as in effect
on the date hereof), taken as a whole, or (b) materially and adversely impairs
the ability of the Seller or any Seller’s Affiliate (as defined in the
Acquisition Agreement as in effect on the date hereof) to perform its
obligations under the Acquisition Agreement or any Ancillary Agreement (as
defined in the Acquisition Agreement as in effect on the date hereof) or to
consummate the transactions contemplated by the Acquisition Agreement or any
Ancillary Agreement (as so defined); provided, however, that a “Company Material
Adverse Effect” shall not include any such circumstance, change or effect
resulting from (i) any circumstance, event, change, effect or occurrence
generally affecting the industries in which the Acquired Companies and the
Transferred Subsidiaries (as so defined) operate; (ii) general economic,
business or securities market conditions in the United States; (iii) changes in
Laws (as defined in the Acquisition Agreement as in effect on the date hereof),
regulations or accounting principles applicable to the business currently
conducted by the Acquired Companies and the Transferred Subsidiaries (as so
defined); (iv) hurricanes, tornadoes, earthquakes, floods or other natural
disasters or acts of terrorism or war (whether or not declared); (v) the loss of
any employees, brokers, financial advisors, consultants, customers or customer
assets following the announcement of the Acquisition Agreement or the
transactions contemplated thereby; (vi) any actions expressly required to be
taken by the Seller or any of its Affiliates (as so defined) under the
Acquisition Agreement or the Ancillary Agreements (as so defined); or (vii) any
Legacy Proceedings or Legacy Arbitrations (each such term as defined in the
Acquisition Agreement as in effect on the date hereof); except that with respect
to clauses (i), (ii) and (iii), any such circumstance or change shall not
specifically relate to, or have a disproportionate effect (relative to other
similarly



--------------------------------------------------------------------------------

 

6

 

situated industry participants) on, any Acquired Company or Transferred
Subsidiary (as so defined).

Notwithstanding anything in this Commitment Letter, the Term Sheet or the Fee
Letter to the contrary (but subject to the satisfaction of the conditions set
forth or referred to herein), (a) the only representations relating to the
Company, the Acquired Companies and their respective subsidiaries the making of
which shall be a condition to availability of the Facility on the Funding Date
shall be (i) the representations made by the Seller in the Acquisition Agreement
that are material to the interests of the Lenders, but only to the extent that
you (or any of your subsidiaries) have the right under the Acquisition Agreement
not to consummate the Acquisition as a result of such representations in the
Acquisition Agreement being inaccurate, and (ii) the Specified Representations
(as defined below) and (b) the terms of the Credit Documentation shall be
negotiated by the parties hereto in good faith not to be in a form such that the
Facility is not available on the Funding Date even if the conditions set forth
or referred to herein are satisfied. For purposes hereof, “Specified
Representations” means the representations and warranties set forth in the
Credit Documentation with respect to organization and power, authorization, due
execution and delivery and enforceability, governmental approvals, no conflicts,
Investment Company Act status and margin regulations. The provisions of this
paragraph are referred to as the “Certain Funds Provisions”.

You agree (a) to indemnify and hold harmless JPMCB, JPMorgan and each of their
affiliates, and each of the respective officers, directors, employees, members,
partners, trustees, advisors, agents and controlling persons of the foregoing
(each, an “indemnified person”), from and against any and all losses, claims,
damages, liabilities and expenses, joint or several, to which any such
indemnified person may become subject arising out of or in connection with this
Commitment Letter, the Term Sheet, the Fee Letter, the Credit Documentation, the
Facility and the actual or proposed use of the proceeds thereof and any related
transaction or any claim, litigation, investigation or proceeding relating to
any of the foregoing, regardless of whether any indemnified person is a party
thereto (and regardless of whether such matter is initiated by you or by any
other person), and to reimburse each indemnified person upon demand for any
reasonable legal or other out-of-pocket expenses incurred in connection with
investigating or defending any of the foregoing; provided that the foregoing
indemnity will not, as to any indemnified person, apply to losses, claims,
damages, liabilities or related expenses to the extent they are determined by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the willful misconduct or gross negligence of such indemnified
person; and (b) to reimburse JPMCB, JPMorgan and each of their affiliates upon
demand for all reasonable out-of-pocket expenses (including reasonable due
diligence and travel expenses, if any, and reasonable fees, charges and
disbursements of counsel) incurred in connection with the Facility and any
related documentation (including this Commitment Letter, the Term Sheet, the Fee
Letter and the Credit Documentation) or the amendment, modification or waiver of
any thereof, whether or not the Transactions are consummated or the Facility is
made available or the Credit Documentation is executed. No indemnified person
shall be liable for any damages arising from the use of Information or other
materials obtained through electronic, telecommunications or other information
transmission systems or for any special, indirect, consequential or punitive
damages in connection with this Commitment Letter, the Term Sheet, the Fee
Letter, the Credit Documentation, the Facility or its activities related
thereto.

This Commitment Letter and the Fee Letter (and your rights and obligations
hereunder and thereunder) shall not be assignable by you without the prior
written consent of



--------------------------------------------------------------------------------

 

7

 

JPMCB and JPMorgan (and any attempted assignment without such consent shall be
null and void), are intended to be solely for the benefit of the parties hereto
and thereto and the indemnified persons, are not intended to confer any benefits
upon, create any rights in favor of or be enforceable by or at the request of
any person other than the parties hereto and thereto and the indemnified persons
and may not be relied upon by any person or entity other than you and us. JPMCB
and each Additional Initial Lender may assign portions of its commitment to the
Additional Initial Lenders pursuant to the Initial Syndication and to the
General Syndication Lenders pursuant to the General Syndication (in each case as
and to the extent contemplated in this Commitment Letter), and upon any such
assignment JPMCB or such Additional Initial Lender, as the case may be, shall be
released from the portion of its commitment so assigned. In addition, the
commitments hereunder of JPMCB and the Additional Initial Lenders shall be
superseded by the commitments in respect of the Facility set forth in the
definitive credit agreement for the Facility, and upon the execution and
delivery of the definitive credit agreement for the Facility by the parties
thereto JPMCB and each Additional Initial Lender shall be released from its
commitment hereunder. Any and all obligations of, and services to be provided
by, JPMCB or JPMorgan hereunder (including, without limitation, the commitment
of JPMCB) may be performed, and any and all rights of any of JPMCB and JPMorgan
hereunder may be exercised, by or through any of its affiliates; provided that
neither JPMCB nor JPMorgan shall be relieved of any of its obligations hereunder
in the event any such affiliate shall fail to perform such obligation in
accordance with the terms hereof.

This Commitment Letter may not be amended or waived except by an instrument in
writing signed by you, JPMCB and JPMorgan. This Commitment Letter may be
executed in any number of counterparts, each of which shall be an original, and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this Commitment Letter by facsimile transmission
or other electronic means shall be effective as delivery of a manually executed
counterpart hereof. This Commitment Letter and the Fee Letter are the only
agreements that have been entered into among the parties hereto with respect to
the Facility and set forth the entire understanding of the parties hereto with
respect thereto.

THIS COMMITMENT LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK. Each party hereto hereby irrevocably and
unconditionally submits to the jurisdiction of any state or Federal court
sitting in the City and County of New York over any suit, action or proceeding
directly or indirectly arising out of, relating to, based upon or as a result of
this Commitment Letter, the Term Sheet, the Fee Letter or the transactions
contemplated hereby or thereby, and the Company hereby irrevocably and
unconditionally agrees that all claims directly or indirectly arising out of,
relating to, based upon or as a result of this Commitment Letter, the Term
Sheet, the Fee Letter or the transactions contemplated hereby or thereby brought
by it or any of its affiliates shall be brought, and shall be heard and
determined, exclusively in one of such courts. Each party hereto agrees that
service of any process, summons, notice or document by registered mail addressed
to it at the address set forth above shall be effective service of process for
any suit, action or proceeding brought in any such court. Each party hereto
irrevocably and unconditionally waives any objection to the laying of venue of
any such suit, action or proceeding brought in any such court and any claim that
any such suit, action or proceeding has been brought in any inconvenient forum.
Each party hereto agrees that a final judgment in any such suit, action or
proceeding brought in any such court shall be conclusive and binding upon it and
may be enforced in any other courts to whose jurisdiction it is or may be
subject, by suit upon judgment. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY



--------------------------------------------------------------------------------

 

8

 

IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, RELATING TO OR
BASED UPON OR AS A RESULT OF THIS COMMITMENT LETTER, THE TERM SHEET, THE FEE
LETTER OR THE TRANSACTIONS CONTEMPLATED HEREBY.

This Commitment Letter is delivered to you on the understanding that none of
this Commitment Letter, the Term Sheet, the Fee Letter or any of their terms or
substance shall be disclosed, directly or indirectly, by you to any other
person, except that (a) this Commitment Letter, the Term Sheet, the Fee Letter
and their terms and substance may be disclosed to your directors, officers,
employees, agents, auditors, attorneys and other advisors and representatives
who are directly involved in the consideration of this matter and informed of
the confidential nature thereof, (b) this Commitment Letter, the Term Sheet and
their terms and substance (but not the Fee Letter or its terms or substance) may
be disclosed to the Seller, the Acquired Companies and their respective
directors, officers, employees, agents, auditors, attorneys and other advisors
and representations who are directly involved in the consideration of the
Acquisition and informed of the confidential nature thereof, (c) this Commitment
Letter, the Term Sheet and their terms and substance (but not the Fee Letter or
its terms or substance) may be disclosed (i) to Moody’s Investors Service, Inc.
(“Moody’s”) and Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation (“S&P”) on a confidential basis, (ii) in any prospectus, offering
memorandum or confidential information memorandum relating to any Permanent
Financing and (iii) in one or more filings with the Securities and Exchange
Commission or other regulatory organization, and (d) this Commitment Letter, the
Term Sheet, the Fee Letter and their terms and substance otherwise may be
disclosed as may be compelled in a judicial or administrative proceeding or as
otherwise required by law or requested by regulatory authorities with
jurisdiction over you (in which case you agree to inform us promptly thereof),
with the Company hereby acknowledging that no disclosure of the Fee Letter is
required to be made in its filings with the Securities and Exchange Commission.

You agree that each of JPMCB and JPMorgan will act under this Commitment Letter
as an independent contractor and that nothing in this Commitment Letter or the
Fee Letter, or the communications pursuant hereto or otherwise, will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between JPMCB or JPMorgan, on the one hand, and you, the Acquired
Companies or your or their respective subsidiaries, affiliates or equityholders,
on the other, irrespective of whether either JPMCB or JPMorgan has advised or is
advising you on other matters. You acknowledge and agree that (a) the financing
transactions contemplated by this Commitment Letter and the Fee Letter are
arm’s-length commercial transactions among us and you, (b) in connection
therewith and with the process leading to such transactions, each of us is
acting solely as a principal and not as an agent or fiduciary of you, the
Acquired Companies, your or their respective subsidiaries and affiliates or any
other person, and none of us has assumed (and we will not be deemed on the basis
of our communications or activities hereunder to have assumed) an advisory or
fiduciary responsibility or any other obligation in favor of you, the Acquired
Companies, your or their respective subsidiaries or affiliates or any other
person (irrespective of whether any of us or any of our affiliates are
concurrently providing other services to you), and (c) you are responsible for
making your own independent judgment with respect to such transactions and the
process leading thereto and have consulted your own legal and financial advisors
to the extent you have deemed appropriate. You hereby waive, to the fullest
extent permitted by law, any claims you may have against each of JPMCB and
JPMorgan for breach of fiduciary duty or alleged breach of fiduciary duty and
agree that neither JPMCB nor JPMorgan shall have any liability (whether direct
or



--------------------------------------------------------------------------------

 

9

 

indirect) to you in respect of such a fiduciary duty claim or to any person
asserting a fiduciary duty claim on behalf of or in right of you, including your
stockholders, employees and creditors.

You acknowledge that JPMCB, JPMorgan and their affiliates may be providing debt
financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you or the Acquired Companies
may have conflicting interests. Neither JPMCB nor JPMorgan will use confidential
information obtained from you in connection with the transactions contemplated
hereby in connection with the performance by it of services for other companies,
or will furnish any such information to other companies. You also acknowledge
that neither JPMCB nor JPMorgan has any obligation to use in connection with the
transactions contemplated hereby, or to furnish to you, confidential information
obtained from other companies.

You further acknowledge that JPMCB and JPMorgan, together with their affiliates,
are a full service securities firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, JPMCB, JPMorgan and their affiliates may
provide investment banking and other financial services to, and/or acquire, hold
or sell, for their own accounts and the accounts of customers, equity, debt and
other securities and financial instruments (including bank loans and other
obligations) of, you and your subsidiaries and other companies with which you or
your subsidiaries may have commercial or other relationships. With respect to
any securities and/or financial instruments so held by any of us, any of our
affiliates or any of our or their customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

The provisions contained herein and in the Fee Letter relating to compensation,
expense reimbursement, indemnification, governing law, submission to
jurisdiction, waiver of jury trial and confidentiality shall remain in full
force and effect notwithstanding the termination of this Commitment Letter or
the commitment hereunder, and whether or not the Credit Documentation shall be
executed.

Each of JPMCB and JPMorgan hereby notifies you that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (as reauthorized and amended from time to time, the “Patriot Act”), it
and the Lenders are required to obtain, verify and record information that
identifies you, which information includes your name and address and other
information that will allow JPMCB, JPMorgan and the Lenders to identify you in
accordance with the Patriot Act. This notice is given in accordance with the
requirements of the Patriot Act and is effective as to each of JPMCB, JPMorgan
and the Lenders.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheet and the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter not later
than 11:59 p.m., New York City time, on January 11, 2012, failing which JPMCB’s
commitment and the agreements of JPMCB and JPMorgan hereunder will expire at
such time. JPMCB’s commitment hereunder, and JPMCB’s and JPMorgan’s agreements
to perform the services described herein, will automatically terminate (without
further action or notice and without further obligation to you) upon the first
to occur of (a) 5:00 p.m., New York City time, on September 1, 2012, unless on
or prior to such date a definitive credit agreement for the Facility,
satisfactory in form and substance to us, shall have been entered into and
become effective pursuant to the terms thereof, (b) the consummation of the



--------------------------------------------------------------------------------

 

10

 

Acquisition and (c) the abandonment of the Acquisition or termination of the
Acquisition Agreement.

[Signature pages follow.]



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

Very truly yours,

 

 

JPMORGAN CHASE BANK, N.A.,

 

by    

 

/s/ Michael Christ

   

Name: Michael Christ

   

Title: Managing Director

 

 

J.P. MORGAN SECURITIES LLC,

 

by    

 

/s/ R. Daniel Rouse

   

Name: R. Daniel Rouse

   

Title: Executive Director

 

Accepted and agreed to as of

the date set forth above by:

 

 

RAYMOND JAMES FINANCIAL, INC.,

 

by    

 

/s/ Jeffrey P. Julien

   

Name:

 

Jeffrey P. Julien

   

Title:

 

Executive Vice President - Finance and Chief Financial Officer

 

 

 

 

 

 

 

 

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIAL

Project Alpha

US$900,000,000 Bridge Loan Facility

Summary of Terms and Conditions

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the commitment letter to which this Exhibit A is attached (the
“Commitment Letter”).

 

Borrower:

  

Raymond James Financial, Inc., a Florida corporation (the “Company”).

Facility:

  

US$900,000,000 senior unsecured bridge loan facility (the “Facility”).

Sole Lead Arranger and

Sole Bookrunner:

  

J.P. Morgan Securities LLC (in such capacity, the “Arranger”).

Administrative Agent:

  

JPMorgan Chase Bank, N.A. (“JPMCB” and, in such capacity, the “Administrative
Agent”).

Lenders:

  

A syndicate of lenders, including JPMCB, identified by the Arranger in
consultation with the Company (the “Lenders”).

Transactions:

  

The Company intends to acquire (the “Acquisition”) all the issued and
outstanding equity interests in each of the companies previously identified to
the Arranger as “Alpha” and “Alpha Holding” (collectively, the “Acquired
Companies”), pursuant to a stock purchase agreement to be entered into between
the Company and Regions Financial Corporation, a Delaware corporation (the
“Seller”) (the “Acquisition Agreement”). In connection with the foregoing, the
Company will (a) borrow under the Facility or, in lieu thereof, obtain the
Permanent Financing (as defined below) and (b) pay the fees and expenses
incurred in connection with the foregoing (the “Transaction Costs”). It is
anticipated that all or a portion of the Facility will be replaced or refinanced
by (i) the issuance of senior unsecured notes and/or convertible notes of the
Company in a public offering or in a Rule 144A or other private placement (the
“New Notes”) and (ii) the issuance of equity or equity-linked securities of the
Company in a public offering or in a Rule 144A or other private placement (the
“New Equity” and, together with the New Notes, the “Permanent Financing”). The
transactions described in this paragraph are collectively referred to as the
“Transactions”.

Availability:

  

From and after the date of the execution and delivery of the definitive
documentation for the Facility by the parties thereto and the closing of the
Facility (the “Closing Date”), the Facility will be available in a single
drawing in U.S. dollars on the date on which the Acquisition is consummated (the
“Funding Date”), but in no event later than September 1, 2012. Amounts borrowed
under the Facility that are repaid or prepaid may not be reborrowed.

Use of Proceeds:

  

The proceeds of the Facility will be used by the Company on the Funding Date,
together with cash on hand, to finance the Acquisition and other Transaction
Costs.



--------------------------------------------------------------------------------

 

2

 

Maturity:

  

The Facility will mature on the day that is the earlier of (a) 364 days after
the Funding Date and (b) July 11, 2013 and, prior to the final maturity thereof,
will not be subject to any scheduled amortization.

Interest Rates and Fees:

  

As set forth on Annex I hereto.

Optional Commitment

Reductions:

  

The commitments under the Facility may, upon at least three business days’ prior
notice, be reduced or terminated by the Company without penalty in minimum
amounts and multiples to be mutually agreed.

Voluntary Prepayments:

  

Voluntary prepayments of loans under the Facility may be made at any time on
three business days’ notice in the case of Eurodollar loans, or one business
day’s notice in the case of ABR loans, without premium or penalty, in minimum
principal amounts and multiples to be mutually agreed; provided that voluntary
prepayments of Eurodollar loans made on a date other than the last day of an
interest period applicable thereto shall be subject to customary breakage costs.

Mandatory Commitment

Reduction and

Prepayment:

  

Commitments will be reduced, and loans will be required to be prepaid, under the
Facility in an aggregate amount equal to:

 

(a) 100% of the net cash proceeds received by the Company or any of its
subsidiaries from any Debt Incurrence (as defined below) after the date of the
Commitment Letter, whether before or after the Closing Date;

 

(b) 100% of the net cash proceeds received by the Company from any Equity
Issuance (as defined below) after the date of the Commitment Letter, whether
before or after the Closing Date; and

 

(c) 100% of the net cash proceeds received by the Company or any of its
subsidiaries from any sale or other disposition or monetization of assets
(including proceeds from the issuance or sale of equity interests in any
subsidiary of the Company and insurance and condemnation proceeds) consummated
after the date of the Commitment Letter, whether before or after the Closing
Date, other than dispositions in the ordinary course of business (including in
connection with Permitted Subsidiary Financings (as defined below)).

  

“Debt Incurrence” means any incurrence by the Company or any of its subsidiaries
of debt for borrowed money, whether pursuant to a public offering or in a Rule
144A or other private placement of debt securities (including debt securities
convertible into equity securities) or any incurrence of loans under any loan or
credit facility, other than (a) intercompany debt, (b) debt of the Company
incurred in the ordinary course of business consistent with past practice under
the Company’s existing debt arrangements described on Annex III to this Exhibit
A (collectively, the “Existing Company Debt Facilities”), (c) debt of regulated
subsidiaries of the Company incurred in the ordinary course of business
consistent with past practice, including pursuant to repurchase agreements,
liquidity facilities, securities lending facilities and other similar liquidity
arrangements entered into by such subsidiaries in the ordinary course of
business (collectively, “Permitted



--------------------------------------------------------------------------------

 

3

 

  

Subsidiary Financings”), (d) refinancings of existing indebtedness and (e)
working capital facilities entered into by foreign subsidiaries of the Company.

 

“Equity Issuance” means any issuance of equity or equity-linked securities by
the Company, whether pursuant to a public offering or in a Rule 144A or other
private placement, other than securities issued pursuant to employee stock plans
or employee compensation plans or pursuant to retention arrangements in
connection with the Acquisition.

 

Mandatory prepayments of loans under the Facility will be without premium or
penalty; provided that prepayments of Eurodollar loans made on a date other than
the last day of an interest period applicable thereto shall be subject to
customary breakage costs.

Representations and

Warranties:

  

Representations and warranties (to be applicable to the Company and its
subsidiaries (or, for representations and warranties to be agreed, Material
Subsidiaries (as defined below)) and made on the Closing Date and the Funding
Date) will include the following: organization and powers; authorization, due
execution and delivery; enforceability; compliance with laws and contracts;
noncontravention with organizational documents, law or contractual restrictions;
governmental approvals; annual, quarterly and pro forma financial statements;
quarterly FOCUS and other regulatory financial reports; absence of events or
conditions that have resulted or could reasonably be expected to result in a
material adverse change; taxes; absence of litigation relating to the Facility
and other material litigation; contingent obligations; subsidiaries; ERISA
matters; absence of defaults; Federal Reserve margin regulations; Investment
Company Act status; ownership of properties; material agreements; insurance; and
disclosure.

 

“Material Subsidiary” means each of (a) Raymond James & Associates, Inc.
(“RJA”), Raymond James Financial Services, Inc., Raymond James Financial
Services Advisors, Inc., Raymond James Ltd., Raymond James Bank, FSB, Eagle
Asset Management, Inc., RJ Securities, Inc. and, following consummation of the
Acquisition, Morgan Keegan & Company, Inc. (“MK”) and (b) such other
subsidiaries of the Company as the Company may designate; provided that, as of
the end of or for the most recent period of four consecutive fiscal quarters of
the Company for which financial statements have been delivered pursuant to the
credit agreement for the Facility (or, prior to the first delivery of any such
financial statements, as of the end of or for the period of four consecutive
fiscal quarters of the Company most recently ended prior to the date of the
credit agreement), the combined consolidated total assets, combined consolidated
revenues or combined consolidated net assets of all subsidiaries that do not
constitute Material Subsidiaries shall not exceed 10.0% of the consolidated
total assets of the Company, 10.0% of the consolidated revenues of the Company
or 10.0% of the consolidated net assets of the Company. The consolidated total
assets, consolidated revenues and consolidated net assets of the Company shall
be determined on a pro forma basis to give effect to the Transactions and will
exclude the assets, revenues and net assets of any variable interest entity in
which the Company and its subsidiaries own less than



--------------------------------------------------------------------------------

 

4

 

  

10% of the outstanding equity interests.

Conditions Precedent to

Funding:

  

The borrowing under the Facility will be subject to:

 

(a)     the receipt of a borrowing notice therefor,

 

(b)     all representations and warranties shall be true and correct in all
material respects on and as of the date of such borrowing (except that any
representations and warranties which expressly relate to a given date or period
shall be required to be true and correct in all material respects as of the
respective date or for the respective period, as the case may be), before and
after giving effect to such borrowing and to the application of the proceeds
therefrom, as though made on and as of such date (subject to the Certain Funds
Provisions),

 

(c)     no event of default under the Facility, or event which with the giving
of notice or lapse of time or both would be an event of default under the
Facility, shall have occurred and be continuing, or would result from such
borrowing (subject to, in the case of any defaults or events of default relating
to the accuracy of representations and warranties, the Certain Funds
Provisions), and

 

(d)     the other conditions set forth or referred to in the ninth paragraph of
the Commitment Letter or in Annex II to this Exhibit A.

Affirmative Covenants:

  

Affirmative covenants (to be applicable to the Company and its subsidiaries (or,
for affirmative covenants to be agreed, Material Subsidiaries) from and after
the Closing Date) will include the following: delivery of annual and quarterly
financial statements, quarterly FOCUS and other regulatory financial reports and
other information; maintenance of accounting system; delivery of compliance
certificates; delivery of notices of defaults or events of default; delivery of
notice of certain ERISA events; delivery of notices of commencement or material
developments in certain investigations, proceedings or litigation; delivery of
communications regarding certain indemnification rights; use of proceeds;
conduct of business; taxes; insurance; compliance with laws; maintenance of
properties; maintenance of books and records and inspection rights; ownership of
certain subsidiaries; compliance with regulatory capital requirements and
maintenance of status as “well capitalized”; and compliance with obligations
under indemnification agreements.

Negative Covenants:

  

Negative covenants (to be applicable to the Company and its subsidiaries (or,
for negative covenants to be agreed, Material Subsidiaries) from and after the
Closing Date) will include the following: limitations on indebtedness;
limitations on liens; limitation on mergers, consolidations or transfers of
assets substantially as an entirety; limitations on sales of a substantial
portion of assets; limitations on investments and acquisitions; limitations on
contingent obligations; limitations on transactions with affiliates; limitations
on changes in corporate structure or fiscal year; limitations on inconsistent



--------------------------------------------------------------------------------

 

5

 

  

agreements; and limitations on restricted payments.

Financial Covenants:

  

Financial covenants (to be applicable to the Company and its subsidiaries
(except as set forth below) from and after the Closing Date (with financial
definitions and covenant levels to be agreed by the Borrower and the Arranger))
will include the following:

 

(a) maintenance of minimum Tangible Net Worth of not less than the sum of
(i) $2,000,000,000, plus (ii) 50% of cumulative Net Income (if positive) since
September 30, 2011, plus (iii) 80% of the gross proceeds of equity issuances
consummated after September 30, 2011;

 

(b) maintenance of a minimum liquidity ratio for each of the Company and its
subsidiaries (other than (x) any regulated banking subsidiary and (y) any other
subsidiary the aggregate Indebtedness (other than intercompany Indebtedness) of
which is less than $5,000,000, provided that the aggregate Indebtedness of all
subsidiaries excluded pursuant to this clause (y) shall be less than
$50,000,000) of (i) such entity’s unencumbered marketable securities (after
taking into account prudent and customary financing deductions) plus its
unencumbered cash (other than (A) any such securities or cash representing
proceeds of “segregated” customer funds and (B) any such securities constituting
part of retirement compensation arrangements) to (ii) such entity’s short-term
unsecured consolidated Indebtedness (other than (A) loans outstanding under the
Facility, (B) short-term unsecured Indebtedness incurred for the purpose of
meeting Rule 15c3-3 reserve requirements and (C) intercompany Indebtedness) of
not less than 1.10 to 1.00;

 

(c) maintenance of a maximum ratio of Consolidated Total Debt (excluding
liabilities of regulated banking and broker-dealer subsidiaries that do not
contribute to the regulatory capital thereof) to Consolidated EBITDA (excluding
EBITDA of regulated banking subsidiaries and without add back for interest
expense of subsidiaries) of not more than 3.50:1.00 (it being understood and
agreed that Consolidated EBITDA of the Acquired Companies and their consolidated
subsidiaries shall be included in Consolidated EBITDA of the Company on a pro
forma basis (and calculated in a manner consistent with the calculation of the
Company’s Consolidated EBITDA)); and

 

(d) maintenance by RJA and, following the consummation of the Acquisition, MK of
a minimum ratio of Net Capital to Aggregate Debit Items of not less than 10%.
All other active domestic and international broker-dealer subsidiaries will
remain in compliance with their regulatory capital requirements.



--------------------------------------------------------------------------------

 

6

 

Events of Default:

  

Events of Default (to be applicable to the Company and its subsidiaries) will
include the following: nonpayment of principal; nonpayment of interest, fees or
other amounts (subject to a five day grace period); inaccuracy of
representations and warranties in any material respect; noncompliance with
covenants (subject to a 30 day grace period for certain affirmative covenants);
cross-payment default and cross-default permitting acceleration in respect of
other indebtedness; bankruptcy and insolvency events; condemnation events;
judgments; change of control; certain Securities Investor Protection Corporation
events; certain broker-dealer license events; certain banking charter or license
events; and certain ERISA events.

Cost and Yield Protection:

  

The credit agreement for the Facility will contain customary cost and yield
protection provisions, including (a) protection against increased costs or loss
of yield resulting from changes in reserve, tax, capital adequacy and other
requirements of law and from the imposition of or changes in withholding taxes,
and (b) indemnification for “breakage costs” incurred in connection with the
prepayment of any Eurodollar loan on a day other than the last day of an
interest period with respect thereto. The Dodd-Frank Wall Street Reform and
Consumer Protection Act, Basel III and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be
changes in law regardless of the date enacted, adopted or issued.

Defaulting Lenders:

  

The credit agreement for the Facility will contain customary “defaulting lender”
provisions.

Voting Rights:

  

Amendments and waivers will require the approval of Lenders holding a majority
of the aggregate amount of the loans and unused commitments under the Facility;
provided that the consent of all affected Lenders will be required with respect
to customary matters, including (a) reductions in the unpaid principal amount or
extensions of the scheduled final maturity date for the payment of principal of
any loan, (b) reductions in interest rates or fees or extensions of the dates
for payment thereof and (c) increases in the amounts or extensions of the expiry
date of the Lenders’ commitments, and the consent of 100% of the Lenders will be
required with respect to (i) modifications of the pro rata provisions of the
credit agreement and (ii) modifications to any of the voting percentages.

Assignments and

Participations:

  

The Company may not assign its rights or obligations under the Facility without
the prior written consent of the Lenders. Lenders will be permitted to assign
and sell participations in loans and commitments. Assignments will be by
novation and will be subject to the prior consent (not to be unreasonably
withheld) of (a) the Administrative Agent and (b) the Company, except that no
consent of the Company will be required (i) in the case of assignments to
another Lender or an affiliate of a Lender or to approved funds, (ii) during the
continuance of an event of default or (iii) after the Funding Date. In the case
of partial assignments (other than to another Lender or to an affiliate of a
Lender), the minimum assignment amount will be US$1,000,000 unless otherwise
agreed by the Company and the Administrative Agent. Each



--------------------------------------------------------------------------------

 

7

 

  

assignment will be subject to the payment of a service fee of US$3,500 to the
Administrative Agent by the parties to such assignment. Participations will be
without restriction and participants will have the customary benefits with
regard to yield protection and increased costs as is customary. Voting rights of
participants will be limited to customary matters.

Expenses and

Indemnification:

  

The Company will pay (a) all reasonable out-of-pocket expenses of the
Administrative Agent and the Arranger and their affiliates associated with (i)
the arrangement and syndication of the Facility and (ii) the preparation,
execution, delivery and administration of the Credit Documentation and any
amendment or waiver with respect thereto (including the reasonable fees, charges
and disbursements of counsel) and (b) all out of-pocket expenses of the
Administrative Agent and the Lenders (including the fees, charges and
disbursements of counsel) in connection with the enforcement of the Credit
Documentation.

 

The Company will indemnify the Administrative Agent, the Arranger, the other
Lenders and their affiliates, and each of the respective officers, directors,
employees, advisors, agents and controlling persons of the foregoing, and hold
them harmless from and against all costs, expenses (including reasonable fees,
disbursements and other charges of counsel) and liabilities arising in
connection with the Facility and the transactions contemplated hereby (including
the Acquisition), except to the extent such costs, expenses and liabilities are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
indemnitee.

Governing Law and

Jurisdiction:

  

New York. The parties to the Credit Documentation shall submit to New York
jurisdiction, and the Company shall agree that any claim arising out of the
Credit Documentation or the transactions contemplated thereby brought by it or
its affiliates shall be brought exclusively in New York.

Counsel to Arranger and

Administrative Agent:

  

Cravath, Swaine & Moore LLP.



--------------------------------------------------------------------------------

ANNEX I TO

EXHIBIT A

 

Commitment Fees:

  

Commitment Fees will accrue and be payable to the Lenders in an amount equal to
0.25% per annum on the aggregate unused commitments under the Facility,
commencing on the date on which definitive credit agreement for the Facility is
executed and delivered and payable in arrears at the end of each calendar
quarter and upon any termination of the commitments. Commitment fees will be
calculated on the basis of a 360-day year and actual days elapsed.

Duration Fees:

  

The Company will pay to each Lender on each of the dates set forth below a
Duration Fee equal to the applicable percentage set forth below of the aggregate
principal amount of such Lender’s loans under the Facility outstanding on such
date:

  

Date

   Duration Fee Percentage   

90 days after

the Funding Date

   0.50%   

180 days after

the Funding Date

   0.75%   

270 days after

the Funding Date

   1.25%

Interest Rates:

  

Interest will be payable on loans under the Facility at the following rates per
annum:

 

(a)     in the case of Eurodollar loans, Adjusted LIBOR plus spreads depending
upon the ratings of the Company’s senior, unsecured non-credit-enhanced,
long-term debt by Moody’s and S&P (the “Ratings”), as set forth in the table
appearing at the end of this Annex I, and

 

(b)     in the case of ABR loans, the ABR plus spreads depending upon the
Ratings, as set forth in the table appearing at the end of this Annex I.

  

As used herein:

 

“Adjusted LIBOR” will be defined in a manner customary for credit facilities of
this type agented by JPMCB.

 

“ABR” means the highest of (a) JPMCB’s Prime Rate, (b) the Federal Funds
Effective Rate plus  1/2 of 1% and (c) the Adjusted LIBOR for a one month
interest period on any day plus 1%.

Eurodollar Interest

Periods:

  

At the Company’s option, 1, 2 or 3 months. Interest on Eurodollar loans will be
payable on the last day of each Interest Period and upon



--------------------------------------------------------------------------------

 

2

 

  

repayment or prepayment.

Interest Rate Basis:

  

Interest on Eurodollar loans will be payable in arrears on the basis of a
360-day year (calculated on the basis of the actual number of days elapsed).
Interest on ABR loans will be payable quarterly in arrears on the basis of a
365/366-day year when ABR is based on JPMCB’s Prime Rate and otherwise on a
360-day year (in each case calculated on the basis of the actual number of days
elapsed).

Default Rate:

  

With respect to overdue principal, the applicable interest rate plus 2.00% per
annum and, with respect to any other overdue amount, the interest rate
applicable to ABR loans under the Facility plus 2.00% per annum.

Interest Spread Table: 1/

 

    

Ratings

(Moody’s/S&P)

  

Eurodollar Spread

(basis points per annum)

  

ABR Spread

(basis points per annum)

Level 1

   Baa1/BBB+ or higher    250.0    150.0

Level 2

   Baa2/BBB    300.0    200.0

Level 3

   Baa3/BBB-    350.0    250.0

Level 4

   Lower than Baa3/BBB-


or unrated

   400.0    300.0

 

 

 

 

1 In the event of split Ratings, the Eurodollar Spreads and ABR Spreads will be
based upon the higher Rating, unless the Ratings differ by two or more Levels,
in which case the Eurodollar Spreads and ABR Spreads will be based upon the
Level one level below that corresponding to the higher Rating.

Each of the interest rate spreads set forth in the table will increase by 25
basis points on the 90th day after the Funding Date, by an additional 25 basis
points on the 180th day after the Funding Date and by an additional 25 basis
points on the 270th day after the Funding Date.



--------------------------------------------------------------------------------

ANNEX II TO

EXHIBIT A

Project Alpha

US$900,000,000 Bridge Loan Facility

Summary of Additional Conditions Precedent2

The borrowing under the Facility shall be subject to the following additional
conditions precedent:

 

1.

The Arranger and the Administrative Agent shall have received a copy of the
definitive Acquisition Agreement (together with all the exhibits, schedules and
other documents relating thereto) certified by the Company as complete and
correct. The Acquisition shall have been consummated, or substantially
concurrently with the funding under the Facility shall be consummated, pursuant
to and on the terms set forth in the Acquisition Agreement and all conditions
precedent to the consummation of the Acquisition shall have been satisfied, in
each case without giving effect to amendments, waivers or consents that are
adverse in any material respect to the Lenders and that have not been approved
by the Arranger and the Administrative Agent.

 

2.

The Lenders shall have received (a) U.S. GAAP audited consolidated balance
sheets and related consolidated statements of income, stockholders’ equity and
cash flows of each of the Company and the Acquired Companies for the three most
recently completed fiscal years (except that balance sheets for the Acquired
Companies shall only be required for the two most recently completed fiscal
years) ended at least 90 days prior to the Funding Date and (b) U.S. GAAP
(subject to the absence of footnotes) unaudited consolidated balance sheets and
related consolidated statements of income, stockholders’ equity and cash flows
of each of the Company, the Acquired Companies and each of their respective
regulated banking and broker-dealer subsidiaries for each subsequent fiscal
quarter ended at least 45 days before the Funding Date (and comparable periods
for the prior fiscal year); provided that filing of the required financial
statements on Form 10-K and Form 10-Q by the Company will satisfy the foregoing
requirements for the Company; and provided further that for purposes of clause
(b), with respect to the unaudited consolidated financial statements of the
Acquired Companies required therein for any period ending on or prior to
September 30, 2011, only the nine month year-to-date unaudited consolidated
balance sheets and related consolidated statements of income, stockholders’
equity and cash flows of each of the Acquired Companies as of and for the period
ending September 30, 2011 shall be required.

 

3.

The Lenders shall have received a pro forma consolidated balance sheet and
related pro forma consolidated statement of income of the Company and its
subsidiaries as of and for the 12-month period ending on the last day of the
most recently completed four-fiscal quarter period for which financial
statements have been delivered pursuant to paragraph 2 above, prepared after
giving effect to the Transactions as if the Transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such statement of income) on a pro forma basis in accordance with
the presentation contained in the Confidential Information Memorandum for the
Facility, together with such other adjustments as the Company may make and as
are reasonably

 

 

2 Capitalized terms used but not otherwise defined herein have the meanings
assigned thereto in the Commitment Letter to which this Annex II is attached,
including the other exhibits thereto.



--------------------------------------------------------------------------------

 

2

 

satisfactory to the Arranger and the Administrative Agent. The Arranger and the
Administrative Agent shall have received evidence satisfactory to it that the
Company is in pro forma compliance as of the Funding Date with the financial
covenants under the definitive credit agreement for the Facility.

 

4.

There shall not be any statute, rule, regulation, executive order, ruling,
judgment, order, injunction or decree of any Governmental Authority (as defined
in the Acquisition Agreement as in effect on the date hereof) in effect (which,
as applicable, is final and non-appealable) that permanently prohibits or
prevents the consummation of the transactions contemplated by the Acquisition
Agreement. All Required Governmental Approvals (as defined in the Acquisition
Agreement as in effect on the date hereof) shall have been obtained and remain
in effect, and any applicable waiting periods relating thereto shall have
expired or been terminated.

 

5.

All necessary governmental (domestic and foreign) and material third party
approvals and/or consents in connection with the execution, delivery and
performance of the Credit Documentation and the borrowing by the Company of the
loans thereunder shall have been obtained and remain in effect, and all
applicable waiting periods shall have expired without any action being taken by
any competent authority which, in the judgment of the Arranger or the
Administrative Agent, restrains, prevents, or imposes materially adverse
conditions upon, the execution, delivery or performance of the Credit
Documentation or the borrowing by the Company of the loans thereunder.
Additionally, there shall not exist any judgment, order, injunction or other
restraint prohibiting or imposing materially adverse conditions upon the
execution, delivery or performance of the Credit Documentation or the borrowing
by the Company of the loans thereunder.

 

6.

No litigation by any entity (private or governmental) shall be pending or
threatened with respect to the Facility or any documentation executed in
connection therewith, or that has had, or could reasonably be expected to have,
a material adverse effect on (a) the business, property, condition (financial or
otherwise) or results of operations of the Company and its subsidiaries, taken
as a whole, (b) the ability of the Company to perform its obligations under the
Credit Documentation or (c) the rights of or benefits available to the
Administrative Agent and the Lenders under the Credit Documentation.

 

7.

The Lenders shall have received (a) legal opinions reasonably satisfactory to
the Administrative Agent from counsel (including, without limitation, New York
and Florida counsel) covering matters reasonably acceptable to the
Administrative Agent (including, without limitation, governmental approvals with
respect to the Facility), (b) a solvency certificate, in form and substance
reasonably satisfactory to the Administrative Agent, from the chief financial
officer of the Company, and (c) other customary and reasonably satisfactory
closing and corporate documents, resolutions, certificates (including a
certificate as to the occurrence or non-occurrence of any event referred to
under “Mandatory Commitment Reduction and Prepayment” in the Term Sheet and any
amendments, waivers or consents under the Acquisition Agreement), instruments,
and deliverables.

 

8.

Prior to the launch of the General Syndication of the Facility, the Company (on
a pro forma basis after giving effect to the Transactions) shall have been
assigned a minimum public corporate family rating of no less than Baa3 by
Moody’s and a minimum public corporate credit rating of no less than BBB- by
S&P, in each case with stable or better outlook, and all such ratings shall have
continued through the Funding Date.



--------------------------------------------------------------------------------

 

3

 

9.

All costs, fees, and all reasonable and documented expenses (including, without
limitation, legal fees and expenses) and other compensation contemplated hereby
for which invoices have been presented, payable to the Arranger, the
Administrative Agent and the Lenders shall have been paid.

 

10.

One or more investment banks reasonably satisfactory to the Arranger shall have
been engaged to publicly sell or privately place the New Notes and the New
Equity.

 

11.

The Lenders shall have received all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act.



--------------------------------------------------------------------------------

ANNEX III TO

EXHIBIT A

Project Alpha

US$900,000,000 Bridge Loan Facility

Existing Company Debt Facilities

 

1.

Master Promissory Note of the Company dated September 27, 2011, in favor of The
Bank of New York Mellon.

 

2.

Uncommitted Line of Credit Agreement dated as of September 27, 2011, between the
Company and Fifth Third Bank.